Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000341
                                                         13-AUG-2015
                                                         08:25 AM



                           SCPW-15-0000341


           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                    MICHAEL YELLEN, Petitioner,


                                 vs.


THE HONORABLE GLENN HARA, JUDGE OF THE CIRCUIT COURT OF THE THIRD

           CIRCUIT, STATE OF HAWAI#I, Respondent Judge.



                        ORIGINAL PROCEEDING
                         (CG NO. 14-1-0001)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Mike Yellen’s petition

for a writ of mandamus, the documents attached thereto and

submitted in support thereof, and the record, it appears that

Petitioner is not a party to the underlying guardianship/

conservatorship proceeding and fails to demonstrate that he has a

clear and indisputable right to relief, that he lacks alternative

means to seek relief, or that the Respondent Judge’s actions

amount to a flagrant and manifest abuse of discretion.

Petitioner, therefore, is not entitled to a writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, August 13, 2015.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2